 Case 3:20-cv-00112-JAG Document 28 Filed 04/20/20 Page 1 of 11 PageID# 326




                              UNITED STATES DISTRICT COURT

                               EASTERN DISTRICT OF VIRGINIA

                                       (Richmond Division)


CAMBRIDGE RETIREMENT SYSTEM, On )                     Civil Action No. 3:20-cv-00112-JAG
Behalf of Itself and All Others Similarly )
Situated,                                 )           CLASS ACTION
                                          )
                       Plaintiff,         )
                                          )
       vs.                                )
                                          )
JELD-WEN HOLDING, INC., et al.,           )
                                          )
                       Defendants.
                                          )
                                          )


MEMORANDUM OF LAW IN SUPPORT OF PLUMBERS AND PIPEFITTERS NATIONAL
  PENSION FUND’S MOTION FOR APPOINTMENT AS LEAD PLAINTIFF AND FOR
              APPROVAL OF SELECTION OF LEAD COUNSEL


         Proposed lead plaintiff, Plumbers and Pipefitters National Pension Fund (the “Pension

Fund”), respectfully submits this memorandum of law in support of its motion for: (1) appointment

as Lead Plaintiff in this action pursuant to the Private Securities Litigation Reform Act of 1995

(“PSLRA”), 15 U.S.C. §78u-4; and (2) approval of its selection of Robbins Geller Rudman &

Dowd LLP as Lead Counsel. As shown herein, the motion should be granted.

         The PSLRA provides that within 90 days after publication of the statutory notice, the Court

“shall consider any motion made by a purported class member” and “shall appoint as lead plaintiff

the member or members of the purported plaintiff class that the court determines to be most capable

of adequately representing the interests of class members.” 15 U.S.C. §78u-4(a)(3)(B)(i). Here,

the Pension Fund should be appointed as lead plaintiff because it: (1) timely filed its motion; (2)




                                                -1-
4836-5184-1210.v1
 Case 3:20-cv-00112-JAG Document 28 Filed 04/20/20 Page 2 of 11 PageID# 327




has the largest financial interest in this litigation of any proposed lead plaintiff of which it is aware;

and (3) will fairly and adequately represent the interests of the class.

I.       STATEMENT OF THE CASE

         The above-captioned securities fraud class action was filed on behalf of all persons or

entities that purchased or otherwise acquired shares of JELD-WEN Holding, Inc. (“JELD-WEN”

or the “Company”) common stock between January 26, 2017 and October 15, 2018 (the “Class

Period”). This action was brought pursuant to §§10(b) and 20(a) of the Securities Exchange Act

of 1934 (“Exchange Act”), 15 U.S.C. §§78j(b) and 78t(a), and Securities and Exchange

Commission (“SEC”) Rule 10b-5, 17 C.F.R. §240.10b-5. The threshold issue now before the

Court is the appointment of lead plaintiff and approval of selection of counsel.

II.      SUMMARY OF THE COMPLAINT (STATEMENT OF FACTS)

         JELD-WEN is one of the world’s largest door and window manufacturers. JELD-WEN’s

highest volume products include molded interior doors, which are made from two composite

molded door skins joined by a wooden frame and filled with core materials. Door skins are the

principal component of interior molded doors, accounting for up to 70% of the cost to manufacture

a molded door. The Company’s common stock trades on the New York Stock Exchange under

the ticker symbol JELD.

         The complaint alleges that during the Class Period, JELD-WEN, certain of its officers, and

Onex Corporation and its affiliated funds (“Onex”), made false statements and/or failed to disclose

adverse information regarding JELD-WEN’s business and operations, including that JELD-WEN

was engaged in a scheme to fix the prices of interior molded doors and door skins with one of its

major competitors, Masonite Corporation. See ECF No. 1 at ¶10. According to the complaint,

throughout the Class Period, JELD-WEN stated that its products, including doors, competed

against those of other manufacturers based on price and described the market in which the

                                                  -2-
4836-5184-1210.v1
 Case 3:20-cv-00112-JAG Document 28 Filed 04/20/20 Page 3 of 11 PageID# 328




Company sells its doors as “highly competitive.” Id. The Company also repeatedly attributed its

strong margins and anticipated margin growth to legitimate business factors, such as “strategic

pricing decisions” and an increased emphasis on “pricing optimization.” Id. These and similar

statements made by defendants during the Class Period were false and misleading because

defendants knew that JELD-WEN was engaged in a price-fixing conspiracy to artificially increase

or maintain prices of interior molded doors. As a result of defendants’ misrepresentations, shares

of JELD-WEN’s common stock traded at artificially inflated prices of more than $42 per share

during the Class Period.

         On February 15, 2018, a jury in a lawsuit brought by one of JELD-WEN’s customers,

Steves and Sons, Inc., found that JELD-WEN violated federal antitrust laws by conspiring with

Masonite to manipulate the price of door skins and awarded Steves over $58 million in damages,

which, when trebled, totaled approximately $174 million. Id. at ¶43. However, defendants

continued to conceal the true extent of JELD-WEN’s misconduct and the financial impact it was

having on the Company’s business, including by continuing to assure investors that it participated

in a highly competitive market.

         Then, on August 7, 2018, J.P. Morgan slashed estimates for JELD-WEN’s earnings in 2018

and 2019 and lowered its price target for JELD-WEN’s stock based, in part, on liability from the

“ongoing Steves and Sons litigation.” Id. at ¶46. On this news, the price of JELD-WEN stock

declined approximately 10%.

         Months later, on October 5, 2018, the court in the Steves litigation ruled that, as part of the

resolution of the case, JELD-WEN would be required to divest one of its door skin manufacturing

facilities. This disclosure caused several securities analysts to downgrade JELD-WEN stock over

the following trading days. On this news, the price of JELD-WEN stock declined nearly 5%.



                                                  -3-
4836-5184-1210.v1
 Case 3:20-cv-00112-JAG Document 28 Filed 04/20/20 Page 4 of 11 PageID# 329




         Then, on October 15, 2018, JELD-WEN announced it would take a $76.5 million charge

related to the Steves litigation. That same day, the Company announced the sudden resignation of

its CFO, defendant L. Brooks Mallard. On this news, the price of JELD-WEN stock declined

approximately 19%.

         As a result of defendants’ wrongful acts and omissions, and the precipitous decline in the

market value of JELD-WEN common stock, the Pension Fund and other class members have

suffered significant losses and damages.

III.     ARGUMENT

         A.         The Pension Fund Should Be Appointed Lead Plaintiff

         The PSLRA establishes the procedure for the appointment of a lead plaintiff in “each

private action arising under [the Exchange Act] that is brought as a plaintiff class action pursuant

to the Federal Rules of Civil Procedure.” 15 U.S.C. §78u-4(a)(1); Knurr v. Orbital ATK, Inc.,

220 F. Supp. 3d 653, 657 (E.D. Va. 2016) (explaining procedure). First, the pendency of the action

must be publicized in a widely circulated national business-oriented publication or wire service

not later than 20 days after filing of the first complaint. 15 U.S.C. §78u-4(a)(3)(A)(i). Next, the

PSLRA provides that the Court shall adopt a presumption that the most adequate plaintiff is the

person or group of persons that –

         (aa) has either filed the complaint or made a motion in response to a notice . . . ;

         (bb) in the determination of the court, has the largest financial interest in the relief
         sought by the class; and

         (cc) otherwise satisfies the requirements of Rule 23 of the Federal Rules of Civil
         Procedure.

15 U.S.C. §78u-4(a)(3)(B)(iii)(I); Knurr, 220 F. Supp. 3d at 657. The Pension Fund satisfies these

criteria and should therefore be appointed as Lead Plaintiff.




                                                  -4-
4836-5184-1210.v1
    Case 3:20-cv-00112-JAG Document 28 Filed 04/20/20 Page 5 of 11 PageID# 330




                    1.   The Pension Fund Timely Moved for Appointment

         The February 19, 2020 notice published in connection with the filing of the complaint in

this case advised class members of the pendency of the action, the claims asserted, the relevant

time period, and the right to move the Court for appointment as lead plaintiff by April 20, 2020.

See Declaration of Michael G. Phelan in Support of Plumbers and Pipefitters National Pension

Fund’s Motion for Appointment as Lead Plaintiff and for Approval of Selection of Lead Counsel

(“Phelan Decl.”), Ex. A. Because this motion is being timely filed by the statutory deadline, the

Pension Fund is entitled to be considered for appointment as lead plaintiff.

                    2.   The Pension Fund Has the Largest Financial Interest in the
                         Relief Sought by the Class

         During the Class Period, the Pension Fund purchased 142,705 shares of JELD-WEN

common stock and suffered almost $1 million in losses due to defendants’ alleged misconduct.

See Phelan Decl., Exs. B, C.1 To the best of its counsel’s knowledge, no other plaintiff claims a

larger financial interest than the Pension Fund. Therefore, the Pension Fund satisfies the PSLRA’s

“largest financial interest” requirement.

                    3.   The Pension Fund Is Typical and Adequate of the Putative
                         Class

         In addition to possessing a significant financial interest, a lead plaintiff must also

“otherwise satisf[y] the requirements of Rule 23 of the Federal Rules of Civil Procedure.” 15

U.S.C. §78u-4(a)(3)(B)(iii)(I)(cc). At this stage, the Rule 23 inquiry considers “whether (i) the

proposed lead plaintiff’s ‘“claims and defenses . . . are typical of the claims or defenses of the

class’ and (ii) whether the movant ‘will fairly and adequately protect the interests of the class.”’”

Knurr, 220 F. Supp. 3d at 658 (citation omitted).


1
         The Pension Fund’s losses of $959,520.41 are the same under both the last-in, first-out and
first in, first out accounting methodologies.

                                                -5-
4836-5184-1210.v1
    Case 3:20-cv-00112-JAG Document 28 Filed 04/20/20 Page 6 of 11 PageID# 331




         ‘“[Typicality] is satisfied when each class member’s claim arises from the same course of

events, and each class member makes similar legal arguments to prove the defendant’s liability.’”

Id. (citation omitted). The Pension Fund’s claims are typical of the class asserted by the named

plaintiff because it seeks to represent the same putative class and allege the same claims against

the same defendants. Just like all other class members, the Pension Fund: (1) purchased JELD-

WEN common stock during the Class Period; (2) was adversely affected by defendants’ false and

misleading statements; and (3) suffered damages thereby. Therefore, the Pension Fund is typical

of the putative class.

         “[W]ith respect to ‘adequacy,’ a person may be an adequate representative of the class

where that person (i) does not have interests that are adverse to the interests of the class, (ii) has

retained competent counsel, and (iii) is otherwise competent to serve as class representative.” In

re MicroStrategy Inc. Sec. Litig., 110 F. Supp. 2d 427, 435-36 (E.D. Va. 2000) (citation omitted).

The Pension Fund is adequate because its interests are aligned with the putative class and there is

no evidence of any antagonism between the Pension Fund’s interests and the class’s interests. The

Pension Fund’s substantial loss provides the requisite interest to ensure vigorous advocacy. In

addition, as shown below, the Pension Fund has retained competent and experienced counsel to

prosecute these claims.

         Founded in 1968, the Pension Fund is an Alexandria, Virginia-based multiemployer plan

that manages the pension assets for its participants and their families. The Pension Fund is one of

the nation’s largest Taft-Hartley funds with more than $6 billion in assets under management

overseen for the benefit approximately 150,000 participants.2 The Pension Fund is a sophisticated

and experienced institutional investor that is ready, willing, and able to fulfill its lead plaintiff


2
        The Pension Fund’s website, https://www.ppnpf.org/, contains additional information
about its management, history, and policies.

                                                -6-
4836-5184-1210.v1
    Case 3:20-cv-00112-JAG Document 28 Filed 04/20/20 Page 7 of 11 PageID# 332




duties. See, e.g., Luna v. Marvell Tech. Grp., 2018 WL 1900150, at *4 (N.D. Cal. Apr. 20, 2018)

(Pension Fund obtaining final approval of $72.5 million settlement as lead plaintiff in PSLRA

case). The Pension Fund is precisely the type of institutional investor whose participation in

securities class actions Congress sought to encourage through the enactment of the PSLRA: “Both

the Conference Committee Report and the Senate Report state that the purpose of the legislation

was to encourage institutional investors to serve as lead plaintiff, predicting that their involvement

would significantly benefit absent class members.” In re Cendant Corp. Litig., 264 F.3d 201, 273

(3d Cir. 2001).

           The Pension Fund has made the prima facie showing of typicality and adequacy under Rule

23 for the purposes of this motion.

           B.       The Pension Fund’s Selection of Lead Counsel Should Be Approved

           Pursuant to the PSLRA, the lead plaintiff shall, subject to court approval, select and retain

counsel to represent the class. 15 U.S.C. §78u-4(a)(3)(B)(v).

           The Pension Fund has selected Robbins Geller, a 200-attorney firm with offices nationwide

that regularly represents clients in complex class action litigation.           The Firm’s securities

department includes numerous trial attorneys and many former federal and state prosecutors, and

utilizes an extensive group of in-house experts to aid in the prosecution of complex securities

issues.3        District courts throughout the nation have noted Robbins Geller’s reputation for

excellence, including Judge T.S. Ellis, who recognized Robbins Geller’s “long record of success

in these types of cases.” Knurr, 220 F. Supp. 3d at 663; see also, e.g. In re Am. Realty Capital

Props., Inc. Litig., No. 1:15-mc-00040-AKH, Transcript at 55 (S.D.N.Y. Jan. 21, 2020)



3
        For a detailed description of Robbins Geller’s track record, resources, and attorneys, please
see https://www.rgrdlaw.com/. A hard copy of the Firm’s resume is available upon the Court’s
request, if preferred.

                                                   -7-
4836-5184-1210.v1
    Case 3:20-cv-00112-JAG Document 28 Filed 04/20/20 Page 8 of 11 PageID# 333




(concerning Robbins Geller’s role as sole lead counsel in recovering $1.025 billion for the class in

a securities case, stating “the role of lead counsel was fulfilled in an extremely fine fashion by

[Robbins Geller]. At every juncture, the representations made to me were reliable, the arguments

were cogent, and the representation of their client was zealous.”).

         On June 7, 2019, the Honorable T.S. Ellis III granted final approval of a $108 million

settlement in Knurr. Knurr v. Orbital ATK, Inc, 2019 WL 3317976, at *1 (E.D. Va. June 7, 2019).

Believed to be the fourth-largest securities class action settlement ever in the Eastern District of

Virginia, the settlement provides a recovery for investors that is more than 10 times larger than the

reported median recovery of estimated damages for all securities class action settlements in 2018.

Notably, in the first few months of 2020 alone, Robbins Geller has recovered more than $2.5

billion on behalf of investors in securities class action cases, including $1.02 billion in Am. Realty,

$1.21 billion in In re Valeant Pharm. Int’l, Inc. Sec. Litig., No. 3:15-cv-07658-MAS-LHG (D.N.J.)

(pending final approval), and $350 million in Smilovits v. First Solar, Inc., No. No. 2:12-cv-00555-

DGC (D. Ariz.) (pending final approval).

         The Pension Fund notes that the counsel proposed to lead this case has also obtained the

largest securities fraud class action recoveries in the Fifth, Sixth, Seventh, Eighth, Tenth, and

Eleventh Circuits, as well as a 2019 PSLRA class action trial victory in HsingChing Hsu v. Puma

Biotechnology, Inc., No. 8:15-cv-00865-AG-JCG (C.D. Cal.), where the jury returned a verdict for

plaintiff, finding that defendants Puma Biotechnology, Inc. and its CEO committed securities

fraud.4 Thus, the Court can be assured that by approving the Pension Fund’s choice of Robbins

Geller as lead counsel the putative class will receive the highest caliber of representation.


4
        See In re Enron Corp. Sec. Litig., No. 4:01-cv-03624 (S.D. Tex.) ($7.3 billion recovery is
largest securities class action recovery in U.S. history and in the Fifth Circuit); In re Cardinal
Health, Inc. Sec. Litig., No. 2:04-cv-00575-ALM (S.D. Ohio) ($600 million recovery is the largest
securities class action recovery in the Sixth Circuit); Lawrence E. Jaffe Pension Plan v. Household
Int’l Inc., No. 1:02-cv-05893 (N.D. Ill.) ($1.575 billion recovery is the largest securities class
                                                 -8-
4836-5184-1210.v1
 Case 3:20-cv-00112-JAG Document 28 Filed 04/20/20 Page 9 of 11 PageID# 334




IV.      CONCLUSION

         The Pension Fund has satisfied each of the PSLRA’s criteria for appointment as lead

plaintiff and approval of its selection of counsel. Accordingly, the Pension Fund respectfully

requests that the Court grant its motion.

 DATED: April, 20, 2020                       Respectfully submitted,

                                              PHELAN PETTY PLC
                                              MICHAEL G. PHELAN (VSB No. 29725)
                                              JONATHAN M. PETTY (VSB No. 43100)
                                              BRIELLE M. HUNT (VSB No. 87652)


                                              /s/ Brielle M. Hunt
                                                              BRIELLE M. HUNT

                                              6641 West Broad Street, Suite 406
                                              Richmond, VA 23230
                                              Telephone: 804/980-7100
                                              804/767-4601 (fax)
                                              mphelan@phelanpetty.com
                                              jpetty@phelanpetty.com
                                              bhunt@phelanpetty.com

                                              Local Counsel for [Proposed] Lead Plaintiff

                                              ROBBINS GELLER RUDMAN
                                                & DOWD LLP
                                              JACK REISE
                                              SABRINA E. TIRABASSI
                                              120 East Palmetto Park Road, Suite 500
                                              Boca Raton, FL 33432
                                              Telephone: 561/750-3000
                                              561/750-3364 (fax)
                                              jreise@rgrdlaw.com
                                              stirabassi@rgrdlaw.com

action recovery following a trial as well as the largest securities class action recovery in the
Seventh Circuit); In re UnitedHealth Group Inc. Sec. Litig., No. 0:06-cv-01691-JMR-FLN (D.
Minn.) ($925 million recovery is the largest securities class action recovery in the Eighth Circuit);
In re Qwest Commc’ns Int’l, Inc. Sec. Litig., No. 1:01-cv-01451-REB-KLM (D. Colo.) ($445
million recovery is the largest securities class action recovery in the Tenth Circuit); In re
HealthSouth Corp. Sec. Litig., No. 2:03-cv-01500-KOB-TMP (N.D. Ala.) ($671 million recovery
is the largest securities class action recovery in the Eleventh Circuit).

                                                -9-
4836-5184-1210.v1
Case 3:20-cv-00112-JAG Document 28 Filed 04/20/20 Page 10 of 11 PageID# 335




                                  ROBBINS GELLER RUDMAN
                                    & DOWD LLP
                                  DANIELLE S. MYERS
                                  MICHAEL ALBERT
                                  655 West Broadway, Suite 1900
                                  San Diego, CA 92101
                                  Telephone: 619/231-1058
                                  619/231-7423 (fax)
                                  dmyers@rgrdlaw.com
                                  malbert@rgrdlaw.com

                                  [Proposed] Lead Counsel for [Proposed] Lead
                                  Plaintiff

                                  O’DONOGHUE & O’DONOGHUE LLP
                                  LOUIS P. MALONE III
                                  5301 Wisconsin Avenue, N.W., Suite 800
                                  Washington, DC 20015
                                  Telephone: 202/362-0041
                                  202/362-2640 (fax)
                                  lmalone@odonoghuelaw.com

                                  Additional Counsel for [Proposed] Lead Plaintiff




                                   - 10 -
4836-5184-1210.v1
Case 3:20-cv-00112-JAG Document 28 Filed 04/20/20 Page 11 of 11 PageID# 336




                                  CERTIFICATE OF SERVICE

         I hereby certify that on the 20th day of April 2020, I filed a true and correct copy of the

foregoing with the Clerk of the Court using the CM/ECF system, which will send a notification

of such filing to all counsel of record.




                                                /s/ Brielle M. Hunt
                                                Michael G. Phelan (VSB No. 29725)
                                                Jonathan M. Petty (VSB No. 43100)
                                                Brielle M. Hunt (VSB No. 87652)
                                                PHELAN PETTY PLC
                                                6641 West Broad Street, Suite 406
                                                Richmond, VA 23230
                                                Telephone: 804-980-7100
                                                Fax: 804-767-4601
                                                mphelan@phelanpetty.com
                                                jpetty@phelanpetty.com
                                                bhunt@phelanpetty.com




                                                 - 11 -
4836-5184-1210.v1
